DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites multiple “the p-type thermoelectric threads” in line 13, in line 15, in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing the limitation “a p-type thermoelectric thread” in line 3 to “p-type thermoelectric threads”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites multiple “the n-type thermoelectric threads” in line 13, in lines 14-15, in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  Examiner 
	Claim 2 recites multiple “the n-type thermoelectric threads” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing the limitation “an n-type thermoelectric thread” in line 3 in claim 1 to “n-type thermoelectric threads”.  Appropriate correction is required.
	Claim 4 recites “the p-type thermoelectric threads” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing the limitation “a p-type thermoelectric thread” in line 3 in claim 1 to “p-type thermoelectric threads”.  Appropriate correction is required.
	Claim 5 recites “the thermoelectric current” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “thermoelectric current”.  All claims which depend on clam 5 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 5 recites “fabric” in line 3.  It is unclear whether the claimed “fabric” is identical to or a different feature from the claimed “thermoelectric fabric” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the thermoelectric fabric”.  All claims which depend on clam 5 are rejected by virtue of dependency.  Appropriate correction is required.
	


Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726